EAHDALL, C. J.,
delivered the opinion of the coutt.
Assumpsit commenced in Duval Circuit Court by Martha B. Baxter, appellee, against appellants, and judgment rendered against them Mov. 29th, 1869, for $1,772.53.
There is no assignment of errors filed in this case, as required by the rules.
The error mentioned in the brief is that “ the court refused to charge the jury touching the remission of interest during the absence of the plaintiff from the country and the absence of the instrument sued on, the plaintiff having no authorized agent here to receive payment, as asked for by counsel for defendants.”
The bill of exceptions contains none of the evidence -whatever, nor any indication of the state of the facts upon which the court was asked to charge, nor does it contain any part of the charge of the court. The judgment is conformable the declaration in the suit, and as there is nothing before us showing whether an error was committed or not, the presumption is there was none.
There being no error apparent in the record, the judgment is affirmed.